Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/277938 filed 2/15/2019.     
Claims 1-23 have been examined and fully considered.
Election/Restrictions
Applicant's traverse of the restriction of Claim in the reply filed on 03/29/2021 is acknowledged.  The traversal is on the ground(s) that the method claims require the device of Claim 1. For the time being, this is convincing, however the examiner reserves the right to send further restriction if the claims are amended and this is not the case in subsequent responses due to amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Further for Claim 1, when it is claimed:
“wherein the swab includes integral, machine-readable identification data that identifies the swab and is used by the particle detection system to at least activate one or more functions of the particle detection system associated with an efficacy of the swab for use by the particle detection system,”  is broadly interpreted as integral data- that is machine readable in some way. However, this is very broad- so even something such as the color of a swab could be interpreted as machine readable and could activate functions of another system. This part of Claim 1, “to at least activate one or more functions of the particle detection system associated with an efficacy of the swab for use by the particle detection system” is not read as limiting because, 1) “association,” and “efficacy,” and relative terms and not defined in the claim, and therefor unclear. Also- as this is a device claim, no activation action is actually occurring. If applicant intends to claim a specific programming of some form, or intends to positively claim the particle detection system with a programmed processor(indicating a structural change in the device) of some sort that accomplishes this action, and also clears up the relative claim language, then this might be different.

With respect to Claims 5-19, it is unclear if these claims are further limiting of the parent claim, because in Claim 1, which they all depend on, applicant does not clearly positively claim the “particle detection system”.  In Claim 1, all applicant claims is “ a swab configured to detect particles for a particle detection system”. Claiming in this way, and then further claiming what the data on the swab is used for does not clearly positively claim a particle detection system, it merely attempts to elicit structure on the swab. Please clear up in the claim language of Claim 1, to positively claim the particle detection system, if applicant intends to. In Claim 18, it is unclear if by “configured to”, applicant again intends “programmed to” which would indicate a structural change.
Further for Claims 5-6, it is unclear what applicant means by “utilizing technology”. Almost anything under the sun can be considered “utilizing technology”.  Therefore this is relative, and not clear in the claim language. It is suggested that applicant either cancel or amend the claim. (Claim 6 is ok, since the technology is defined in the claim, but the term “utilized” is still unclear. A simpler way to claim would be, “wherein the particle detection system comprises mass spectrometry…”.
With respect to Claim 7, it is unclear what structural limitation, “sensor configured to read,” is supposed to elicit.  Does applicant mean that the sensor is programmed in 
With respect to Claim 10, it is unclear if applicant is intending to claim that that the claimed function is programmed into a processor of the device.  If so, this is not clear as applicant does not claim a processor or that it is programmed(indicating a structural change). As instantly claimed, the art device must only be capable of the claimed function.
With respect to Claim 11, it is clear that applicant is attempting to claim programming structural change in a processor. The term “configured to” is vague though, and it does not make it clear if applicant is really claiming the structural change or if they mean “capable of”. Therefore, applicant should claim as “processor programmed to” if they are attempting to claim structural change in the processor. Also, with respect to Claim 11, it is unclear what applicant means by “allow use”. Is this another attempt at claiming programming? Applicant should also point out where where in the specification they have support for the claimed programmed functions (logic diagrams or specification description).
With respect to Claim 12, “to utilize the particle detection system” is unclear, as was mentioned above for the other claims.  Please clear up in the claim language. It is also unclear what “and operator” is. Does applicant mean a variable or part of a function, or another physical device part?
With respect to Claim 13, it is suggested that applicant should claim “further programmable,” since it was claimed as configured to prior in the claim set( as 
With respect to Claim 14, it is unclear what applicant means by “upon prevention of use of the swab to detect any particles,”. From the examiner’s understanding, the “swab,” is not detecting particles, it is the “particle detection system”. Please clear up in the claim language.
With respect to Claim 16-17, “association,” and “efficacy,” and relative terms. In Claim 16-17, the relative terms are defined further in the claim, however, please indicate where there is support for these functions being programmed into the processor in the instant specification and drawings.
With respect to Claim 19, “ability of the swab to collect samples” is a relative phrase and it is not defined by the claim, so is unclear.
With respect to Claim 20, it is unclear how any activating of a function is done by affixing identification. Also, in this claim, it is not clear if “function” refers to a computer or mathematical function or merely an unclaimed process steps, particularly since not processor and not programmed to language is claimed.
In Claim 20-22, the “for use” limitation is not read as limiting and “association” and “efficacy” are relative terms, not defined in the claim and therefore unclear(also as described above for other claims).
With respect to Claim 21, it is unclear if this “reading,” “determining,” and “operating,” are programmed functions of a processor, or if these can all be mental process/steps. As instantly claimed, they can all be mental process/steps- even when 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-10 are rejected under 35 U.S.C. 103(a) as being obvious over THOMSON in US 20160202149.
	With respect to Claim 1, THOMSON et al. teach of a trace analyte collection swab having a collection surface at least partially coated with a microscopically tacky substance to enhance pick-up efficiency is described. In embodiments, the trace analyte collection swab comprises a substrate including a surface having a trace analyte collection area and a coating disposed on the surface of the substrate in the trace analyte collection area. The coating is configured to be microscopically adhesive to collect particles of the trace analyte from a surface when the trace analyte collection area is placed against the surface (abstract). More specifically, THOMSON et al. teach of the SWAB being identified with RFID or 
With respect to Claims 2-4, THOMSON et al. teach of the SWAB being identified with RFID or barcode (paragraph 0022). THOMSON et al. also teach of the code labeling/being integral to the device(paragraph 0041).
With respect to Claims 5-6, THOMSON et al. teach of detecting trace analytes with mass spectrometry (paragraph 0027).
With respect to Claim 7-9, THOMSON et al. teach of the SWAB being identified with RFID or barcode (paragraph 0022) and therefore it would be obvious to one of ordinary skill to also include a reader/detector for the code. The device would not work for its intended purposed without this. THOMSON et al. also teach of inserting the 
With respect to Claims 10, THOMSON et al. teach of the RFID or other identifier helping to verify the authenticity of the swab 100, to indicate the suitability of the swab for collecting the trace analyte(if the swab is authorized to use or not), to indicate the life of the swab 100 in multiple use applications (e.g., indicates when the swab 100 has exceeded its useful life), and so forth(paragraph 0035) (if the swab is authorized to use or not).

2. Claims 11-23 are rejected under 35 U.S.C. 103(a) as being obvious over THOMSON in US 20160202149 in view of GLASER in 20140183269.
	With respect to Claims 11,14-15 & 17-22, THOMSON et al. teach of a trace analyte collection swab having a collection surface at least partially coated with a microscopically tacky substance to enhance pick-up efficiency is described. In embodiments, the trace analyte collection swab comprises a substrate including a surface having a trace analyte collection area and a coating disposed on the surface of the substrate in the trace analyte collection area. The coating is configured to be microscopically adhesive to collect particles of the trace analyte(give the swab and ability to detect and collect particles) from a surface when the trace analyte collection area is placed against the surface (abstract). More specifically, THOMSON et al. teach of the SWAB being identified with RFID or barcode(integral to the device, and identifies the device) (paragraph 0022) and that the identifier is machine readable(paragraph 
	GLASER et al. teach of a communication device(abstract), and more generally of systems that are used for communication between two devices(such as in the instant invention the swab with integral identification, and a particle detection device). GLASER et al. teach of a processor/detector(paragraph 0066-0069 & 0095 among others), of particle detection(paragraph 0224), of checking and determining authorization(paragraph 0088, 0199, among others) or if the use in unauthorized(paragraph 0206-0207 & 0365) and of automatically reporting/alerting unauthorized use(paragraph 0206). It would have been obvious to one of ordinary skill in the art to check for device part  authorization of use of two different device parts of a system together due to benefit this has in avoid mistakes and problems in both medical and financial fields(GLASER, paragraph 0199).
With respect to Claim 12 & 23- also see above rejection, GLASER et al. teach of receiving login data(paragraph 0205-0208).

With respect to Claim 16, GLASER et al. teach of counting increments(paragraph 0342).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797